Case: 2:20-cv-03782-JLG-EPD Doc #: 40 Filed: 01/28/21 Page: 1 of 5 PAGEID #: 478




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

BENITA WILLIAMS,

       Plaintiff,

                                                       Case No. 2:20-cv-3782
                                                       Judge James L. Graham
       v.                                              Magistrate Judge Elizabeth P. Deavers


ANNETTE CHAMBERS-SMITH,
et al.,

       Defendants.


                           REPORT AND RECOMMENDATION

       This matter is before the Court on the most recent Order in this case issued on December

29, 2020. (ECF No. 39.) For the reasons that follow, it is RECOMMENDED that the Court

DISMISS Plaintiff’s claims against all Defendants WITHOUT PREJUDICE pursuant to

Federal Rule of Civil Procedure 41(b) for failure to prosecute.

                                                I.

       The circumstances and chronology of events leading up to this Report and

Recommendation are well documented in the record. In the most recent order, the Undersigned

set forth the following summary:

       Plaintiff, proceeding pro se, initiated this case on July 28, 2020, by filing an
       emergency motion for injunctive relief, unaccompanied by a Complaint or filing
       fee. (ECF No. 1.) By Order dated July 29, 2020, the Court directed Plaintiff to file
       a Complaint accompanied by the filing fee or a motion for leave to proceed in forma
       pauperis. (ECF No. 2.) By Order dated September 10, 2020, the Court granted
       Plaintiff’s motion for leave to proceed in forma pauperis, completed the initial
       screen allowing Plaintiff’s claims to proceed, and advised Plaintiff of her need to
       submit copies of the Complaint and service documents for all Defendants she
       intended to have served by the United States Marshal. (ECF No. 9.) Because

                                                1
Case: 2:20-cv-03782-JLG-EPD Doc #: 40 Filed: 01/28/21 Page: 2 of 5 PAGEID #: 479




       Plaintiff had submitted service documents for Defendants Chambers-Smith and
       Haines, the Clerk issued summons as to these Defendants. (ECF No. 11.) On
       October 19, 2020, Plaintiff filed an Amended Complaint. (ECF No. 20.) In an
       effort to clarify the nature of Plaintiff’s claims as set forth over two filings totaling
       roughly 135 pages and because Plaintiff indicated in her Amended Pleading a need
       to “merge” her pleadings (see ECF 24 citing ECF 20), the Court directed Plaintiff
       to file a Second Amended Complaint, by Order dated October 30, 2020, at which
       time the Court would complete a screening as required by 28 U.S.C. § 1915. (ECF
       No. 24.)

       In the roughly two-month interim, rather than file a Second Amended Complaint
       as directed, Plaintiff has filed several motions including motions for
       reconsideration (ECF No. 25, 37), a notice of judicial bias (ECF No. 29); and
       motions for extensions of time, including the one at issue here. (ECF No. 28, 31,
       36.) As the Court previously has indicated, however, this case cannot proceed on
       its merits until the Court has completed its screening of the Second Amended
       Complaint.

(ECF No. 39.)

       The Undersigned also reiterated the Court’s previous rulings on Plaintiff’s repeated

requests for copies of earlier filings in order to file her Second Amended Complaint, stating

as follows:

       Plaintiff does not need copies of her complaint and amended complaint to prepare
       the second amended complaint ordered by the magistrate judge. Plaintiff’s
       complaint and amended complaint included legal arguments and citations to cases
       and other authorities that do not need to be included in the second amended
       complaint. Fed. R. Civ. P. 8(a) requires only a short and plain statement of the
       claims being asserted showing that plaintiff is entitled to relief. Specific facts are
       not necessary. The statement need only give the defendants fair notice of what the
       claims are and the grounds upon which they rest. See Golf Village N. LLC v. City
       of Powell, Ohio, No. 19-3920, 2020 WL 5049364, at *4 (6th Cir. Aug. 270, 2020).
       Plaintiff knows the nature of her claims, and she is capable of providing a “short
       and plain statement” of those claims in a second amended complaint.

(ECF Nos. 26, 32, 39.)

       Against this backdrop, the Undersigned granted, in part, Plaintiff’s motion for an

additional extension of time in which to file her Amended Complaint, indicating

specifically:


                                                  2
Case: 2:20-cv-03782-JLG-EPD Doc #: 40 Filed: 01/28/21 Page: 3 of 5 PAGEID #: 480




        Nevertheless, in the interest of justice and despite Plaintiff’s threatened defiance
        noted above, the Court will grant Plaintiff one final brief extension of time, until
        JANUARY 21, 2021, to file her Second Amended Complaint. As the Court
        previously has stated, the pleading shall not exceed 25 pages in length.
        Additionally, no further extensions of time will be granted absent new and
        extraordinary circumstances not previously presented to the Court. Finally,
        Plaintiff’s failure to file a Second Amended Complaint as directed will result in the
        recommendation that this action be dismissed for failure to prosecute.

(Id.)

        The Undersigned had advised Plaintiff previously that her failure to file a Second

Amended Complaint as directed may result in the dismissal of this action for failure to prosecute.

(ECF No. 32.)

        Plaintiff has not filed a Second Amended Complaint as ordered.

                                                  II.

        The Court’s inherent authority to dismiss a plaintiff’s action because of his or her failure

to prosecute is expressly recognized in Rule 41(b), which authorizes involuntary dismissal for

failure to prosecute or to comply with rules of procedure or court orders. See Fed. R. Civ. P.

41(b); Chambers v. Nasco, Inc., 501 U.S. 32, 49 (1991) (noting that “a federal district court has

the inherent power to dismiss a case sua sponte for failure to prosecute” as recognized in Link v.

Walbash R. Co., 370 U.S. 626, 629–32 (1962)). “This measure is available to the district court

as a tool to effect management of its docket and avoidance of unnecessary burdens on the tax-

supported courts and opposing parties.” Knoll v. AT & T, 176 F.3d 359, 63 (6th Cir. 1999).

        The Sixth Circuit directs the district courts to consider the following four factors in

deciding whether to dismiss an action for failure to prosecute under Rule 41(b):

        (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
        the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
        dismissed party was warned that failure to cooperate could lead to dismissal; and


                                                  3
Case: 2:20-cv-03782-JLG-EPD Doc #: 40 Filed: 01/28/21 Page: 4 of 5 PAGEID #: 481




       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176

F.3d at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.’” Id. (quoting Knoll, 176 F.3d at 363).

                                                 III.

       Here, as explained above, the record demonstrates both delay and Plaintiff’s

contumacious conduct as evidenced by her stated intention to defy the Court’s orders. (ECF No.

36 at 5-6.) Further, the Undersigned’s two most recent orders (ECF Nos. 32 and 39) provided

Plaintiff with adequate notice of the Court’s intention to dismiss this action for failure to

prosecute and supplied Plaintiff with reasonable periods of time for filing her Second Amended

Complaint. Nevertheless, Plaintiff has failed to comply.

       At the same time, the Undersigned recognizes both that Plaintiff is proceeding pro se and

the general preference for the disposition of cases on their merits. Turner v. Jarmon, No. 3:17-

CV-00236, 2019 WL 5686322, at *5 (M.D. Tenn. Oct. 11, 2019), report and recommendation

adopted, No. 3:17-CV-00236, 2019 WL 5684505 (M.D. Tenn. Oct. 31, 2019). Balancing these

factors with “’the Court’s interest in sound judicial case and docket management,’” the

Undersigned finds a dismissal without prejudice to be an appropriate sanction under the

circumstances of this case. Id. (quoting Muncy v. G.C.R., Inc., 110 F. App'x 552, 557 n.5 (6th

Cir. 2004)). Accordingly, the Undersigned RECOMMENDS that the Court DISMISS

Plaintiff’s claims against all Defendants WITHOUT PREJUDICE under Rule 41(b).




                                                   4
Case: 2:20-cv-03782-JLG-EPD Doc #: 40 Filed: 01/28/21 Page: 5 of 5 PAGEID #: 482




                            IV.    PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed, appellate

review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d 981, 994

(6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to specify the

issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation omitted)).


Date: January 28, 2021                                     /s/ Elizabeth A. Preston Deavers
                                                        ELIZABETH A. PRESTON DEAVERS
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   5
